IN THE SUPREME COURT OF IOWA
                          No. 145 / 07-0777

                         Filed March 28, 2008


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

BRANDON ADAMS,

      Respondent.


      On review from the report of the Grievance Commission.



      Grievance Commission reports respondent has committed ethical

misconduct and recommends a three-month suspension.            LICENSE

SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.


      Brandon Adams, Waterloo, pro se.
                                      2

CADY, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

Brandon Adams with numerous violations of the Iowa Code of

Professional   Responsibility   for   Lawyers   and   the   Iowa   Rules   of

Professional Conduct, mainly predicated on his neglect and inattention

to client matters in several cases.       The Grievance Commission of the

Supreme Court of Iowa found Adams violated the Code of Professional

Responsibility and the Iowa Rules of Professional Conduct.                 It

recommended Adams be suspended from the practice of law for a period

not less than three months. On our review, we find Adams violated the

codes of professional conduct, and we impose an indefinite suspension of

not less than four months.

      I. Background Facts and Proceedings.

      Brandon Adams is an Iowa lawyer.          He practices law as a sole

practitioner in Waterloo. Adams was admitted to the practice of law in

Iowa in 2000. He worked for one year after graduation from law school

as a public defender in Kansas and was employed by two law firms in

Waterloo from 2000 to 2003, before opening his own law office. He is

married and supports four children. Adams is thirty-three years old. He

has participated in the volunteer lawyer project by providing free legal

services to the needy.

      The board filed a five-count complaint against Adams on

January 10, 2007. The complaint centered on claims of neglect and lack

of diligence in representing clients, client misrepresentation, failure to

make an accounting, and failure to timely respond to requests for

information by the board. The neglect resulted in the dismissal of two

appeals for lack of prosecution, and the lack of diligence resulted in the
                                       3

arrest and incarceration of a client for failure to appear at a court

hearing in a criminal case.

      Adams failed to respond to the complaint and failed to answer

requests for admissions submitted by the board.             As a result, the

commission deemed the allegations of the complaint and the request for

admissions to be admitted. It nevertheless permitted Adams to submit

exhibits and evidence at the hearing.

      At the hearing, Adams offered evidence to both excuse and mitigate

his conduct. He testified he was unable to perform legal services at times

due to debilitating migraine headaches.         He also had other ongoing

personal matters that would interfere with his work, including bouts with

depression. Additionally, Adams lacked financial resources to purchase

legal research tools to help perform legal services. At times, he employed

inexperienced legal assistants who hampered communications with

clients due to clerical errors. He was unable to locate billing records due

to a change in his office computer system.

      Adams has a history of prior discipline.              He was privately

reprimanded by the board in 2003 for inflating a claim for legal services.

He received a public reprimand in 2004 for altering a copy of a decision

by an administrative law judge before sending it to his client by deleting

a sentence stating he failed to file a brief in the case. He was temporarily

suspended on two occasions in 2005 for failing to respond to board

complaints and for not complying with client security regulations.       He

was publicly reprimanded in January 2007 for neglect of a client matter

by failing to file a posttrial motion in a criminal case.

      The commission found the board established the violations as set

forth in the five-count complaint.         It found Adams’ conduct violated

DR 6–101(A)(3) (neglect), DR 7–101(B)(3) (prejudice to client), DR 1–
                                           4

102(A)(5) (prejudice to administration of justice), DR 1–102(A)(6) (fitness

to   practice),    DR 9–102(B)(3)       (render     accounting),      DR 1–102(A)(4)

(misrepresentation), DR 9–102(B)(4) (deliver client funds), Iowa Rule of

Professional Conduct 32:1.3 (act with diligence and promptness in

representing a client), and Iowa Rule of Professional Conduct 32:8.1(b)

(respond to demand for information from disciplinary authority).1                     It

recommended Adams be suspended from the practice of law for a period

not less than three months. It also recommended that Adams be ordered

to return retainers and fees to three of his former clients involved in the

complaints.

       Adams appealed the report of the commission.                    However, the

appeal was subsequently dismissed based on his failure to prosecute,

and the case proceeded as a review of a commission report under Iowa

Court Rule 35.10. See Iowa Ct. R. 35.11(3).

       II. Scope of Review.

       We review attorney disciplinary proceedings de novo.                       Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373,

375 (Iowa 2002). We are not bound by the commission’s findings, but

give them weight. Id.

       III. Pretrial Sanction.

       An appeal filed by an attorney from a grievance commission report

allows the attorney to identify and argue specific claims of error in the

commission proceedings. However, when an appeal is dismissed for lack

of prosecution, the case proceeds to de novo review on the record before

the commission without argument, “as if no appeal had been taken.”

Iowa Ct. R. 35.11(3).


       1The violations that occurred after July 1, 2005 are subject to the Iowa Rules of

Professional Conduct, chapter 32.
                                        5

      Our de novo review of the record before the commission reveals no

error in the procedure used at the hearing.           The allegations of the

complaint and the commission’s request for information were deemed

admitted based on Adams’ failure to respond. Iowa Ct. R. 36.7 (stating, if

respondent fails to file a timely answer, “the allegations of the complaint

shall be considered admitted”); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Moonen, 706 N.W.2d 391, 396 (Iowa 2005) (citing Iowa R. Civ. P.

1.510(2)). While this action relieved the board of its burden to submit

evidence and present testimony to establish the allegations in the

complaint, Adams was not deprived of an opportunity to present evidence

to contest the complaint.         Moreover, Adams did not object to the

procedure adopted by the commission and testified at length at the

hearing about each complaint.         He also did not object to the exhibits

offered as evidence at the hearing by the board.

      IV. Violations.

      The violations found by the commission were established by the

evidence.   Generally, Adams neglected client matters by failing to

advance their interests after agreeing to represent them.            See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549,

551–52 (Iowa 2004).        In particular, he neglected two client matters by

failing to comply with appellate deadlines. See id. at 552. Adams also

failed to diligently represent the interests of a third client by failing to

appear at an arraignment on behalf of his client or by failing to file a

written plea prior to the arraignment. See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Kallsen, 670 N.W.2d 161, 167 (Iowa 2002) (finding

neglect based on attorney’s failure to appear). His conduct violated Iowa

Rule of Professional Conduct 32:1.3. It also resulted in the arrest and

incarceration   of   the    client.   The   record   further   reveals   Adams
                                    6

misrepresented the status of a case to a client after the case had been

dismissed for his failure to comply with deadlines.           The record

demonstrates an intent to deceive the client. See Moorman, 683 N.W.2d

at 553. Adams also failed to render an accounting to a client. See DR 9–

102(B)(3).     Finally, he failed to respond to board demands for

information. See Iowa R. Prof’l Conduct 32:8.1(b).

      V. Discipline.

      To determine the appropriate level of discipline for violating a rule

of professional conduct, we focus primarily on the nature of the violation,

the need for deterrence, the need to protect the public, the need to

maintain the reputation of the profession as a whole, and the attorney’s

fitness to continue to practice law. Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Walters, 646 N.W.2d 111, 113–14 (Iowa 2002). We consider

all aggravating and mitigating circumstances. Id. Multiple instances of

past disciplinary action are an aggravating circumstance. Id. Harm to a

client is also an aggravating circumstance. Id. In the end, the discipline

imposed is based on the facts of each case.      Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Frerichs, 671 N.W.2d 470, 478 (Iowa 2003).

      Our review of prior cases reveals that the discipline imposed for

neglect typically “ranges from a public reprimand to a six-month

suspension.”     Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Hohenadel, 634 N.W.2d 652, 655–56 (Iowa 2002). Misrepresentation to a

client can be a frequent companion of client neglect and can support a

higher range of discipline. See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Adams, 623 N.W.2d 815, 819 (Iowa 2001).          The failure to

render an accounting is an additional form of neglect by an attorney and

compounds the discipline.
                                    7

      Adams suggests his migraine headaches and depression should be

considered in mitigation of discipline. We recognize these conditions are

mitigating factors in the imposition of discipline.     See Frerichs, 671
N.W.2d at 477.

      Considering all the relevant facts and circumstances, we conclude

Adams should be indefinitely suspended from the practice of law with no

possibility of reinstatement for four months.       Adams has not only

established himself in his relatively short professional career as a lawyer

who lacks diligence and professionalism in dealing with client matters,

but he has also shown himself to be a lawyer who is willing to

misrepresent the truth in an effort to hide his neglect and inattention.

His actions and conduct have inflicted harm on his clients and the

profession as a whole.

      We are sympathetic to the struggles Adams has endured with

migraine headaches and depression.        Yet, his depression admittedly

surfaced after most of his violations occurred, and Adams failed to turn

to others for help in his practice to protect the interests of his clients

when he was unable to perform needed services due to his migraine

headaches.   Considering his past conduct and record as a whole, his

medical condition has not been the central cause of his problems.

      VI. Conclusion.

      We suspend Adams license to practice law with no possibility of

reinstatement for a period not less than four months from the date of the

filing of this opinion. The suspension imposed applies to all facets of the

practice of law, as provided by Iowa Court Rule 35.12(3). On application

for reinstatement, Adams shall have the burden to prove he has not

practiced during the period of suspension and that he meets all the

requirements of Iowa Court Rule 35.13. As a condition of reinstatement,
                                    8

Adams shall make restitution of fees and retainers as recommended in

the commission report, and shall submit a written medical certification

that he is fit to practice law. The costs of this action shall be taxed to

Adams pursuant to rule 35.25(1).

      LICENSE SUSPENDED.